881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen VArnell LASSITER, Plaintiff-Appellant,v.J.J. HAYES, W.R.H., Defendants-Appellees.
No. 89-7050.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided July 25, 1989.

Allen Varnell Lassiter, appellant pro se.
Sylvia Hargett Thibaut, Office of the Attorney General of North Carolina, for appellees.
Before K.K. HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Allen Varnell Lassiter appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lassiter v. Hayes, C/A No. 88-564-CRT (E.D.N.C. Jan. 30, 1989).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The only portion of the district court's opinion with which we disagree is the court's conclusion that an adequate remedy must exist under state law for the negligent loss or destruction of property in order to foreclose an action under Sec. 1983 asserting that the property loss violated due process under the fourteenth amendment.  The negligent loss or destruction of an inmate's property simply does not implicate Sec. 1983 liability under the due process clause, regardless of the existence or adequacy of any state remedy for the property loss.  See Daniels v. Williams, 474 U.S. 327 (1986);  McIntyre v. Portee, 784 F.2d 566, 567 (4th Cir.1986)